Case 2:20-ap-01559-ER   Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                         Exhibit Exhibit G Page 1 of 22




            EXHIBIT G
Case 2:20-ap-01559-ER                        Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                                              Exhibit Exhibit G Page 2 of 22




                                            HOSPITAL SERVIClt:S AGREF:MENT
                                                        (~IS-DRG)


                                                       BF.TWEF.N

                                                CARElST HEALTH PLAN

                                                          AND




~~hii I oiiii1• n~·~, ...~i:>1 nr:~}ifinr
1-:uspilal l)I{(; Mcdicme uuly
v. 06-1 lf,t
,~v.   I l).'!4Sb'J!
Case 2:20-ap-01559-ER                                                          Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                                                                                                                                                                                                                     Desc
                                                                                Exhibit Exhibit G Page 3 of 22




                                                                                    CAIU:lST HJc:ALTH PLAN
                                                                                HOSPITAL SERVICES AGREE!WE~T


   ·~ 1,:(;1•r,\ lJ\.Cif'   t- • • • ,P f',t,P f . . . . . . . . ' . - • • •   '1!Ji •••••• f   ••••   ;if"' ... •   f   ~ti., •• ,.   ti   ti••   ti . . . . . . . . ti   f.   J   ijl"I!"   '!' . . . . . . . . . t •• t f • t t ... • . . . . . . . . . . . . . t<t   j   •+ • ._ .... •I   ~   t t l . ti ..   + ....   tt• ... •   f   ti . . . . ,




   AGREEMEN·t· ........ ,..11 .......................... ,. .... ,. ....... "'"'* ......................... ., ............ , ....................................... •••••+••• •••••t ~ ......... uJ

   AR'J'lCLE I. O~Ji'INITIONS ...................................................................................................................................... 1

   ARTICLF. IJ. PLAN RESPONSIUlLITIES ............................................................................................................. 4

   A RT I CLE Ill, 110.SPITAL RESPONSllllLITlJ!,S ....................................... ,.................................................... $

   Al"t.TICLE I\:. COMl'ENSATION .,.•••".............. ,••• .,................... i .............. - ...... ~, •••• , ............. ~, ........ u ••••••••• , ..... ~ •• , ............................. 8

   A Ir!' ICJ,F, V. UTIUZATIO~ l\'JANAGEMENTANO QUALITY JMPROVEME~T PN.O(m.Al\1, ............, AO

   ARTJCLR VI. TERM AND TER:MJNATION OJ<' AGREI<:MllNT..................................................................... 12

   ARTlCl,R VII. REGULATORY COl\'lPJ.JANCE ............................................................................................... 13

   AIUICLJ~ VIII. ACCJt.SS TO AND <:ONFll)F.NTIAl,ITY Of Mir.DICAL RECORD.S ................................. 14

   AH.TICLI:: IX. Rl~l,A'l'IONSHIP OF THE PJ\RTIES ......................................................................................... 15

   ARTICLE X. LIAHILlTY, INDEMNIT\' AND INSURANCI<: ........................................................................... 16

   ARTlCl ,E XL rLA:'/ MEMUER CO.MPl.A,INTS AND GRlE.VA:-ICI~S ....................................................... m.16

   ARTICLE XII. DISPUTE 1u;soLUTION ...................................................................................................... ~ .... 16

   ARTlCl,E XIII. UNF(}Rl•:Sl~l•'.N CIRCUM$1'A~(;f'.S ................... ,.................................................................... 17

   A.R'l'ICLE XIV. GENERAL PR()VISIONS .......................................................................................................... J7

   A'l~l'A(;H;\-IRNT A COVE.RED HOSPITAL SERVICES ..................................................................................... 20

   ATTAClt:\-JF:NT 8 COVERED HOSPITAL SERVICIY3 ANO COMPENSATION SCHEl>IH,R ................... 21

   ATTACHMENT l'. PHCWESSI0:-1A I, UABlLll'V INSURAN(:.1:: COVF.RAGJ~ FORM ................................ 23

   ATT ACHJ\,1£:"IT L> IHSCl,(JSURl1: f'ORl\'1 ............................................................................................................24




   Saint l.,omsc RtJl,iim~l Husp1tnl
   I k•~dtal rm<i Mi:<licar.:: (ltllv
   v. lJ(i-l lp-1(
   rev. J0.24.12/jl
     Case 2:20-ap-01559-ER                   Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                             Desc
                                              Exhibit Exhibit G Page 4 of 22



                                              H0SPl1'AI, SERVICES /\GRl•:J.i:rvtENT


     Thi~ Uospilal Scrvil..!~s Agreement ("Agreement") is entel'ed into between ('.ARUST UEALTII
     Pl,AN("l'lun'1), a California Corporation and health plan, and Saint Louise Regional mi~1>}Hd ("Hospital'') to
     be effective lhnn ~/t/20 t3 ("Effcctiv(' Date").
                                                              RECITALS

            A. WHEREAS, Plan is liccn~cd lo openuc a health cnre service plfln under and sub,joct to the
               requirements of the Knox~Kccne Health Cure Service Plan Act of 1975, ai; nmcudcd (lhe 11 t\c("), and
               the rules promulgated thereunder (''l)MH(; Rcgulations'1);

            B. Wllli:RF:AS, Plan am)nge;, the provision of health care s01·vkes to Medicare beneficiaries in Plan's
               Medicare Advantage Pre~cription Drug ("MA-PL>") and Special Needs ("SNP") Plans under" contract
                 with 1he Center for Mcdicitrc ond Medicaid Services ("CMS");

            C. ,vHtREAS, in order to provide such services,             PIM desires to cuter into ccmtracLs       with hospitals,
                 health care provi<.lers and professionals licensed and experienced in providing health cure services to
                 Medicare beneficiaries;

            D. WHElU:AS, Hospital is licensed a11d experienced ill providing htispital services to Medicare
                 beneficiaries; and
            E. WIUm.ft:AS, Plan an<l ITo:.pital desire to enter imo this Agreement for Hospital to provide or arrnngc
               for the provision of certain hospital scwvices and supplies to Plan Medicare Ivlembers.

                                                            AGREEMENT

     NOW, TIJEREFORE, i1\ co11$idcrniion 1.1f the mutual cQvcnants cont.1i11ed herein and other good and valu,tble
     consideration, the receipt ofwhkh is hcruby acknowkdgcd, (he parties, having fully neg,otiated all terms and
     conditions herein, mutually agree as follows:
·t
                                                             ARTICLE l.
                                                            1ml'1Nl'l'IONS


     The following terms shall have clrn following meuniugs for i:mrposes of this Ag.recmem:
     l. I        ~~c.ts and Regul&tjon$" means the Fcd;.:ral and California codes and regulations that govern chc services
                 to be provided undel' this Agreement which are more fully described in !\rticfe Vil.

     1.2         "Ancillary .Services·• means those Covered Health Care Services nccessiuy for the diagnosis and
                 crcntmen1 of l'lan Mcdiul'lre Members, including, but not limited to, ambulance, amhubtory or d;iy
                 surgery, dunihlc medical equipment, imaging services, laboratory, pharmacy, physical or occup<1tionnl
                 therapy, Emergency Scrvicc8 and other services custonmrily deemed ancillary.
                 1
     1.3          '.l\ttachmcnt(s)" means the nttachments, numbered A thrnugh I'> lo Lhis A1;',rcement which arc
                 incorporated hcrdn ns if set forth in full and ai. of the Etfoctivo Date of this Agtccmcnt.

     IA          "Authorization''_or "Authori1.cd 11 mcons the approval by Plan for a Plan Medicare Member to be referred
                 to a spcciali!;( phy:;ician, to be hO'>pilalized in II ho.,~1ilal or a skilled nul'sing facility, to he prescribed
                 pharmacculicals 1101 included in the Plan's drug formular}1 , 01· for covered Ancill.fu·y Services including
                 durahJc medical equipment> home lwnlth hospital servkes 1 ambulatory imrgery facilily, und medical
                 trnnsporlation services.

     Saint Lriuii.1: ijrµiomd l;lo.~pit11I
     Mn,drnl DlH i Mr1lk11:r onlv
     \,Ob-lli:~
     !'(:\' Hl.?•I l?/jl
Case 2:20-ap-01559-ER                          Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                                Exhibit Exhibit G Page 5 of 22



L.S                ~'J.)c1Jcti!S: bz,:~eJJ!<?llt" or. ".PJan Contr.ict" means a written agreement between Plan and CMS which
                   describes coverage for Covered I lealth Cure Services to be provided to Plan Medicare. Membel's.
1.6                :·.~means the <.:enters for Medicare and Mcdicuid Services, the agency of the federal govemmcm
                   responsible for ,Hlministrntion of the Mcdkiarc program or its successor.

l .7               ~:C.tc~n Cl~i.!)r'. means .n c.Jaim that has no detect, impropriety, lack of any required subst.a1niatii1g
                   documentation including the substantiatjng documt;1ntn1ion needed to meet the r~(\tdrements for encounter
                   data or particular circumstance requiring specinl treatment that prevents timely payment; and a claim that
                   otherwise conforms to the clean claim rtlqt1iri;:men1s for e<1uivaJent claims under (lriginaJ Medicare.

1.8                                       at1 amount thnt may be requi1-ed as a share of cost for services aHer any
                   :Gginsur{tl}f~'..'. means
                   deductibles are paid. Coinsurance is usually n percentage (for example, 20%).

1.9                "Coordination of ,!iegefits" or "COB'' mean th<: dctermhiation of order of fi11ancial responsibility that
                   applies when two or more entities provide coverage of services for an individual.

l. IO              '!CP::P-#)'.Il.l§nt" means an amount that may be rcc1uirc<l as a share of ci.1st for a medical service or supply,
                   like a doctor's visit, hospital oulpatient visit, or a prcseription. A copaymcnl is usually a set <1mou111?
                   ralher than a percentage. Pot· example, $10 or $20 may be required for a doctor's visit m· prescription.

l.11               "Covered Health Car(; Services" means Lh()sc hca!Lh care services and ~upplies covered under n Benefits
                   Agreement/Plan Contract. Covered Heahh Care Services include~ Covurcd Bo~pital Services.
1.12               '.'.fq".crc;:d HQ;;pjtal);for.vices" means those Covered lleal1h Care Services which Hospital shall provide Of
                   arrange for the provision of to Plan Medicm·e Members, within the s-:.ope of its licensure, and which Arc
                   Jcscrihed in Attachment A.

1.13               "] >educlihle" means dw amount that must be paid for health care              01·   prescriptions, before Or[gioul
                   M!.1(licarc, tho prescription drug plan, or other insurnnce begins to pny.

1.14               .'.~RMHC 0 menns the Californiu Department of Managed Health Caro regulating h1mlth care service plans in
                   Californt<1.

1.15               '.'.D0\.,,11strc111.n .~.ntit~ mean a 11 health c.1re providers or other entities con1racted or subcontracted with
                   ffospitnl to provide or nrrnnge for Covered Hospital .Services to Plan Medicare Members, including but not
                   limited to individual physicians, ancillary providers, subc<rntracted ndministrntive services vendors, third
                   JHU'ty administrators nnd numagement compnnics.

1.16               ~'Emcrgc11~Y.-NedicE1I Con<U.tkm" means n medical condition mnnifesting it:;elf by tlie sudden onset of
                   symptoms of acute sevet'ity, "'hkh may 1ncludc ~-evcrc pain, such that a reasonable pcn;on would expect
                   I.hat rhc absence of inunct.liatc medical attention could result in (1) placing the member's hcallh (or, with
                   respect to a pregnant woman, her pregnnncy or health or the health of her fotus) in serious jeopardy, (2)
                   serious imp.iirme11t lo bodily functions, or (3) ~crious dy~funclion of any liodily organ l>r part.
l.17               ~1t1ne,rgency S~!riru.M<LCim,.''. means medical screening, exnmination, and evaluation by o physkiM, 01-.
                   to the extent pem1itted by applicable law, hy other appropriate per:wnn~I under the supervision of a
                   ph>-sici:m, l<.l ddcrminc if mt Emergency l\fodical Condition or "Active Labor" exists and, if ii docs, lhc
                   cure, treatment, and surgery hy a 1>hysician necessary to relieve or eliminate the Emergency Medical
                   Condition, ,vilhin tile ~pal:rility of the facility. Jt il lso means an additional screcnin1h examirn:ilion, and
                   evalunlion by n physkiun, or otlwr pcrs<.111nel to the extent pcrmiHcd by 01,pliciiblc law and within the s<.:ope
                   of 01..:ir licensurc ;md clinical pl'ivi lcgcs, 10 dcccrminc if a f}.Sychialric Emergency Medical Condition exh.ts;
                   and the care 011d treat.me.mt necessary to relieve or ~limina1e the p~ychiatric r~merp,cncy Medical ConditiOll,
                   withio she capability of the facility. Active l.nbo1' means a labor at a time at which either of' lhc following
/~ah1t;to11isc, Rrglnn,il     Hospltnl
I k~pil:il ORfl lv1r.1lii::a1i: 11•,h·
v. 0/,.( l.1'.Jt
11:w. IO .24. J2~il
                                                                       2
Case 2:20-ap-01559-ER                        Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                              Exhibit Exhibit G Page 6 of 22



              would occur; (I) There is inadequate time to effect safe transfer to ,mother hospital prior to deiivery, or (2)
              A trans for may pose a threat to the health and safoty of the pi,tient or the unborn child.
1.18          "Health Professional" means any nu1·.sc/physician extender (e.g., nurse practitioner, physician assistrint) ?.ltd
              olhcr allied health professional, includi1~g but not limited to n health educator, diclicilm, labi:ralory
              technologisl, audiologist, speech pathologist, psychologist, podiatrist, dentist, cl\iropracto1', physical
              lhernpist, occupalionnl therapist, cli11kal s<>cial worker, marriage, family and child counselor, optometrist
              or <lispcnsing optician, who is licc1rned by the State of California and who provide:; certain Covered Health
              Care Services to Phm Medicare Members through an agreement \Vith Plan nr Hospital.
l.l 9         "Med 1-Cal'' nwm1~ 1he fodcra I and state fu!ldcd health cnl'e pl'ogrnm established by Title XIX of the Social
              Sccurily A.ct, as amended administered in California by the California Depm1ment of Heallh Care Services
              (DHCS).

l .20        ::tY.tcdi_c~)ly Nc~!,}s~1y", as defined by applic1'ble federal and state law, means those Covered Health Core
             Services, which are:

             (a)          Pmvided for the dinguosis or the din:cl can.: Qr treatment of a u1edical condition, illness or
                          injury;
             (b)          Appropri.utc for the symptoms consistent with diagnosis and otherwi:;e in uccordunce with
                          generally accepted medical practice and professionally recognized standards;
             (c)          Not furnished primarily for the convcnioncc of the Phm Member, tlle attending 1>hysician or other
                          provider of services; and

             (d)          Performed at the most appropriate level thal would provide ,'>afc arid cffoct[ve care for ll1e Plan
                          Member's medical condition, When applit,id lo IIo:ipitaliY.atiou, lhi!> 111cans that the i>l11n Member
                          requires acute care due to the nawre <..1f the services rendered or the Plan Member's coodilion, and
                          that the Plan Member cannol receive safe and adequate care as an outpatient or at a lower levol of
                          care.

1.21         '.'PJ~1Lf::.In1iP.i!al" meaas any institution licensed and cerlifit1d for pmticipaliun umk:r Medicare and Medicaid
             {Mc<li-Cal) ar. an acute care hospital thnt provides certuin Cover~d Health Care Services Lo .Plun Medicare
             l'vtcmbers through an agreement with Plan.

1.22          "Plan Medicare fVfomhcc'. mcarl fm individual eligible to receive Medicare benefits who has elected or has
              been assigned to f'la.11 to rnccivc applicable Medically Necessary Cov<;lred Hi:altb Cure Services. A Pinn
              Medicare \'Vfomber may also be referred to in this Agreement as l,ltm Member.

1.23         '. 1.P!~n Physlcian'1 meam> a physician duly licensed t<> practice medicine or osteopathy in accordance with
              applicable California law who hns entered inlo an agreement with Plall, or a Plan Provide!', to provide
              profossional care and services to Plan l'vlcdicarc Members.

1.24         "~l~n.£.r.Q:vid~r.s'.'. menns the physicians, me<licul gn.>up~; indcpcmlent practice associations (lPAf..); hospitals,
             skilled nursing focilities, home Jumllh agencies, pharmach.:s, amhulancc i.:om1)nnics, laboratoties, X-ray
             facilities, durable medical equipment suppliers and olher licensed health care entities or. professionals
             which or who provide Covered 1-tealth Care Scr.,.iccs to !>Ian Medicare \.lctnbcrs through an agreemem
             with Plan, oranother Plan Provider.

l.25          "Priim1ry Cnre Pl~vsi~iar1_'_'._fil....'.'..P.f.P'" means a Plan Ph}'sic1an. -chosen by or for ii Plan Membt:r and is
              primarily respon$ihlc for providing initial earn to the Plan Member, nrnintlli11ing lhe conlinuil)' of the
              Plan IVlember1s c<'irc, providing Pl'imary Care Services and initiating rcferrols to other Covered Bealth
             Cnre Services for the Plan Member. PCPs include genea1l and family practitioners, internil;tS,
             pcdintridans, and 1nimnry care ubstclriciuus/gynccologists.
Silhit l ,011i~c ltrgilliml l-lospltlil
11:;u,ilnl OIHi \1:d•r.trr. 0111v
V IJ(i·IJ~g
!CV.   10.24.1?/jl
                                                                    3
Case 2:20-ap-01559-ER                  Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                        Exhibit Exhibit G Page 7 of 22



1.26        "Provider Service::; Mmu1<1I" means documentadon of the Plan's medical and adminis(rativ~ policies,
           procedures, and perfornumcf:! standards applicable to servic~s under this Agreement so long as any
           material terms that vury this Agrr.:ement are ngrced to in advance in writing by Hospira I. 111 lhc went of
           n conflict bclween the At:,'l't:cmcnt and the Provider Manm1l, the terms of the /\greemenl sh,\ll prevail.

 1.27      ~Qm•lity ~mnroycm.1;;ot.rrmm1.m~ mea11s Plan's program designed to (I) assure the provision of quality
           Covered Health Cme Services to Plan Medicare Members, (2) document that (Jllality of care provided
           is being reviewed, and (3) ensme that problems are identified, and effective corrective action is
           implemented and follow?d up.

 I .28     "Service Area" means. the geographical area comprised of those nreas designated by the U.S. Postal
           Service Zill Codes that have been a1>pmvcd for the Plan by DMIIC and CMS, and if applicable DHCS.

t.29       "Q.ili:t,_l;!tio11-Ma.nagcmct1t _i>S.illM~(ll.~.. mcuns Plan's progrnm designed to review nnd manage the
           utilization of Covered Health Care Services provided to Plan Medicare Member.<;.

                                                     ARTICLE U.
                                               PLAK lU:Sl•O.NSISlUTIES

2.1        Plan Rcspor~~!l?ilitYc Plan shall perform the adminbl.rativc, operations. Ct)rollmcnt, member services,
           marketing, quality management and improvomcnt, mili1.ation management, regulatory compliance, ::i11tl
           rcpnrting functions ap1Hopriatc and necessary for the administ,·acion of Plan Denefit Agreement/Plan
           Contracts and this Agreement.

2.2        Mcdi9pl.(irql1p/P.:CP Assigl!m~1)t. Pkin shall ensure that each Plan Medicare ~lember selects or is.
           assigned to a Pinn provider ,md!or to a Primary Care Physician to provide nnd make available Covered
           Heallh Care Services to the Plan Medicare Member.

2.3        JdtnHficnti<:m.C.~t.'.~.!, Plan shall provide or arrange for identification cords or other materials fol' Pinn
           1\ledicare Members, to enable Hospital to identify Plan .IV1edicnre l'vlembcrs who <1re eligible to receive
           Covered Hospital Services from or through Hospital, and shall verify Plan Member eligibility and the
           Covered Hospital Service::; tlrnt the Plan Medicar~ :vtember ii; /\uthoriwd lo receive upon requelit from
           .Hospital.

2.4        Com1Jensatio11. Plan shall comp1msate Hospital for Covllred Hcspital Services provided to Phm
           Medicare Members under the Agreemerll as fully describecl in Article IV below.

2.5        Monitor Quality of Care. Plan shall monitor the (lt1ality and utilization of healtll care provided to Plan
           Medicare \fo.mbers in accordimce with the Phm's Quality hnprovemenl and Utilization Management
           Program policies and procedures set forth in Lhe Provider Services Mnnual and ull applicable legal
           reqt11remen1s.
2.6        Delegation Agre<':01cnt. If any of Plan's responsibilities under its contl'act with CMS is delegated to
           Hospital, such activities and reporting responsibilities shall be in a written delegation attachment to this
           Agreement. Plan reserves the right to 1·cvoke such delegation nnd reporting requirements if CM8 or Plan
           determines that Ilospital has not performed satisfactorily. Plan shall monitor such activities on an ongoing
           ba::.is. If credentialing of medical professionals is delegated to I lospital, the credentialing. rll'ocess of the
           Hospital is subject to review nnd approval, and on gc..'ing auditing, by the Plan. l lo~pital shnll perform any
           delegated activity ii) compliance with nil applicable ~edicme laws. regulations, i:md CMS instructions.




~:1inl l.m1is~ lki:iunnM fo~pitnl
fl<',11i1nl DIIO Mr.die~·~ ('tlllV
,·. ()(). ! l~!J.
IC\' 10,24.1?.,(jl
Case 2:20-ap-01559-ER                        Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                             Desc
                                              Exhibit Exhibit G Page 8 of 22



2.7              Deleg<1tio11. If Hospital b deleguted scle<.:lion of other pr<Jvidern, <.:onlrnclor:, <Jr ::.ubco11lrnctors in the
                 provision of Covered Services under this Agreement, Pl~n retains the righ1 to approve, suspend or terminate
                 any such arrnngcmcnL

2. 8              M.ilillt~nance of P..l;lrsonnel and Facilities. Plan shall, or require its authorized represenbltive er agent to,
                 maintain adequate pe,·sorrnel nnd facilities to provide telephone and written response to inquiries regarding
                 eligibility, enrollment, Covered Services, and pri<Jl' 11ulhorization for llospital and Medical Services, Pkm
                 will provide a current list, ns well as timely updates, of all ndministrntive personnel to whom nny inquiries
                 should be directed.

2. 9             f inancinl Records. Plan shall maintain in accordance with accepted accounting practices such financial and
                 accounting information as shall be necessary, appropriate or convenient for the proper administration of
                 Phm and this Agreemet1I. This section does not authorize Hospital to inspect or audit Plan's financial and
                 accounting proccssi:s nnd information.

                                                               ARTICJ;.: Ill.
                                                  HOSPl'l'Al. RRSPOKS1H1UTJF.S

3.1              .P.fQ_vision of Covered Services. Hospital sh,111 provide or arrange for the provision of Covered
                 Hospital Sen•ices described in Attachment A, uml within the scope of its licensure, to Plan
                 Medicare Membtlrs.

3.2              ArrangernentJ1nd Availability of Cove.red Services. Hospital shall provide or arrange for the staff,
                 personnel, ecruipment, nnd facilities necessary tor Plan Medicare Members to obtain Covcl'cd
                 I lospital Services from Hospital. Such Covered Hospital Services shall be available mid accessible
                 on a twenty-four (24) hours u dny, seven (7) d11ys a week basis.
3.3              Downstream E.ntiti~~. ff any .services under this Agreement is to he provided by n. Dowustr~am
                 Entity contracted by llospital, Hospital shall ensure that the Downstream Entity agrees to all
                 conditions agreed to by the I los1>ital unde1· this Agreeme11t. Such Downscrenm El\tity contrnet.<i arc
                 subject to approval by Pinn, CMS, ancl applicable state agencies.

3.4              Subcontracls with l>o\vnsll'cam Entflic~. Hospital agrees lo mainlain, pm\'idc fl'} \>Ian, anti, upou reque~t,
                 make available lo CM.S copies nf all subcontracts for the provisim1 nf Covered Hospital Service~ and to
                 en:.uro that all such subcontracts are in wl'iting, comply with the Acts ond Regulations, aod require thut the
                 t:;ubcon1ractor:

                        {i)    Make all applicable books and records l'clating to services undc1· this Agreement
                               ~wailoble nt all reasonable times for inspection, examination. or copying by CMS; and
                        (ii)   Retain such books and records for u term of at least ten yenl's from the close of the
                               fiscnl year i.i which the subcontract is in effoct.

                 I lospilal further .tgrees to notify Phm in the event any agr~ement with ,i subcontractor for the provision of
                 Covered Hospital Service:.; is umentled or terminated. Notice is considered given when properly addressed
                 and deposited in the United Stal~~ Poslul Servic1: ;15 first-class rl.'lgislcrcd mctil, poslHge .ill~1ched.


3.S              l:1._o.$pjta[ as at).. Jntermedinty Q_rg.o_tJization..       To the extent applicable, if Hospital acts as iin
                 in1crmc<liary t">rganizotion contracting on behalf of individual he:llth earn provide,·s and/or
                 racilitics, the following shall apply: (a) !lospital ·agrees. if applicable, to pay nny subcontracted
                 provider promp11y in accot<lance with rcdernl and <;tatc rules and rcgulatior,s and to comply with
                 any other laws aud rcgu Iat ions related to pnymem, ad mini st rat ion or <1vcrsight of the pro\lision of
                 Covered Hv~pital Services rc11dcred to a Member; (b} Hospital shall as:.urc tllat ii$ ngn::cmcnts
                 with its subcontracted providers comply wilh the prnvisfons of this Agn::ement and, as ii pertains
S~inl t.itui~ Rtg!un,d llv)l'i!*l
H<~11iml 11R<1 Mr,lirnr.i ,,,,tv
\', 06-l lt!,!
IC~'.   ICl.2•1.12/JI
                                                                          5
Case 2:20-ap-01559-ER                     Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                               Desc
                                           Exhibit Exhibit G Page 9 of 22



            lo Medicare Members, apf)licnble federal regulati~ms in 42 CfR Section 422; and (c) Hospital
            agrees to ac1 on Plan's behalf and take diligent action to enforce the obligalions of this Agrc(!ment
            on any :.uh-contracted provider, including but not limited to the requirement to comply with
            federal and state fow.s, regulations, and Plan instructions that have a bearing on the $crviecs
            11rnvi<.led under this Agreement.

l.6         Pia~. Member TerminatiJm. Neither llospital, Jlospitnrs employees nor Ilospita!'s 1:mbcontrnclors
            shall request, demnnd, require or otherwise seek, directly or indirectly, lhc termination from Plan
            or from the assigr1tt1Ct\l of a Plan Medicare Member to lhc lfos1lital based upon the t>tan Medicare
            Membc.r's need for or utilizatio1) of medicnlly required sel'vices, or in order to gain financially or
            otherwise from such termination. Hospitnl mny rc,tucst that Plrm 1crminale lhc m:signment of a
            Member fbr reasons of fraud, disruption of medical services, or failure to follow a Hospital's
            orders, or for any of the reasons specified by CMS for mandatory disenrollment. Jlowcvor,
            Hospital agrees that Phrn shall have sole and uhirna1e uulhority to tcrminalc a Phm Medicnre
            Member's assignment or coverage. nnd Hof,pirnl understands that any requested termination of
            coverage of a Plan Medicare :V{embcr is subject to prior ap\>rovnl by CMS.

3. 7                                          Hospital shall make available hof>t)ilal Emergency Services and Cnre
            l~_J!tc.n!,Cn_~}: .Mr.-.:ices and Car~.
            twenty-four (24) hours a dayiscven (7) days a week. llospital shall provide such h~'>spital Emergency
            Services and Care \vhen Medically Necessary and shall not be required to ob1ain prior Aulhoril.1tlion for
            such Emergency Services and Care. I Iospital shall notify Plan no later thai) the follo\.ving business day ailcr
            a Plan Medicare Member receives such hof>pital Emergency Services and Cure from Hospital.

3.8         UQ?pi1nl Communication with fl lan Members. Hospital underntands that it may freely communicato
            wi1h Plan ~vfodicare Jvlcmbcrs who are their patients uny of the foll<.>wing; (a) communications necessary or
            appropriate for the delivery of hi::idth care services; (b) communications to Pl11n :'vkdicnre Members
            regarding tr~almcot alternatives regardless of the prnvi~ion::; or limitation:; of the Plan Member's cover.age;
            (c) communicat.ion!; to Plan Medicare Members regarding applicable righls to appeal coverage
            detr.mninationi:.; or (cl) coromunicfl1iom; co Pinn Medicare Mcmbcr.s identifying tbc type of reimbursement
            arrangement under which Hospital is compensated for Hospitnl Services under this Amendment (i.e., fee-
            for-scrvice, capitation, etc.), excluding any communications with regard to che applicable rntes of
            reimbursement. Plal) affirms that it<: utilization management decision making is based onl}' on
            appropriateness of care and setvice and existence of coverage; 1hnt it does not specifically reward hculth
            ca,c providers or plan staff for issuing denials of coverage or service ca!'e; and while it has riskicost savings
            sharing arrangements with ce1t11in health care provider groups, these incentives nre to c11c1,mragc
            appl'oprfo.te utilization and discourage under-utilization bt1t not to encourage barriers to care an<l service or
            under-utilization.

3.9         Hospital Drug and ;\,tedicntion Policv. Hospital slrnll establish policies and procedures for the fumb,hing
            of drugs under emergency circuinsh111ccs. Hospital em~rgency room :;h<1ll provide, wben the course of
            treatmc11t of a Plan Medicare Member under cmurgcncy drcmnstances rcc1uircs the use of drugs, a
            :mfficicnC <1uan1ity of such drugs to Inst unti I the Plm1 member can rcmionably be expected to hnvc a
            prescriplion lillctl at a Plan network pharmacy.

3.10        Pro.vjd~r Servic~s :Vl{lll.lJ.fil.. I los1>ital shall comply with all Pltu\ 1101icies and procedures. scl forth in the
            Provider Services .\ilanual, and with all appH-cable state and fodernl laws and regulation5 relating to the
            delivery of Covered I lospital Services. Plan shall provide l lospital with .n complete copy of its policie:; uml
            procedures prior lo the completed execution of this contra<:t Pinn shall notify l lospit.11 at least sixty (60) days
            prior to, exce1)t when foderal or state law;; 01· regulations require implementation of the change in a ksser lime,
            any mnteriol change isl its Provider IVlanuaL l lospital hns the right to negotiate and ag)"ee to any change. In the
            c\•Cnt that Pinn and I Jospital can11ot agree regarding the propose.cl modification within thi11}' (30) business days,
            Ht1srital has the right to termillatc this Agreement prior lo implementation of the change. In the even! of a
            conflkt OOt\vccn the /\grccmcnt and the PmvidcJ' M~nual, the tcm,s ~)f the Ag1·ccmc11c shall p~vail.
Slllm l .011i,~ lttgioniil Ho~ph:ol
1ln~r:'il,,l flR(l Mtrlin<r. <>Ill\'
v. lih·U1rn.
m. 10.24.12/jl
Case 2:20-ap-01559-ER                     Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                             Desc
                                           Exhibit Exhibit G Page 10 of 22




3.11          .Authorizations.     Hospitnl <1grccs to obtain verbal or written Authori;,.alion, in accordance with Plan's
               policies i,nd pro;,:eclurcs, prior lo admission of 11 Pim, Medicare Momho1· to Jlospitnl, a1\d prior 10
               pro\'iding Ct)vcrcd J-lospital Services to rt Pl.an Mc(licare Member. except for an udmio:1sion or Covered
               Ho~pital Services rendered in connection \Viti\ the rendering of Emergency Service~ m1J Care. The
               1Iospital shal I ohtain approval for emergency admissions ,m Lhc day after ndinlssion or when the day of
               admission is not a business day, the first busincs$ day thel'ealler. Failme to notify Plan in a timely
               m1mncr m11y result in a den inl.

3. 12         $randard of C,,rn. H<l!{pital !{hall pmvide or arrange- for the provision of C.ttvered Hospital Services to
              Plan Medicare :Vkmhcrs in the same manner and in accordance with the same stanchwds of care and other
              stnndurds, skill ..Utd diligence, and with the s11mc lime availnhility as it provides or arranges for the
              pr(wision of hospital and othel' services and sup1>lics to all other patients of Hospital.
3.13           Ris~riminatic..111. H<)spitnl shall not discriminate again~! any I' Ian Medicare Member on Che basis of rnce>
               color, national origin, ancestry, religion, 13ex, marital status, sexual orientation, melltal or pbJ!>ical
               im1)airment, genetic charnetcristics, or ngc.
3. !JI        Referral to Pian Proyj!JQJA Except in an Emerg<.!ncy, or if no 01hcr Plan Pmvider is available, or the Pion
              \1emb-er's condition requires treatment ehewhi.:rc, Hospital shall make best efforts to refer Plan Medicare
              Members only to othe1· Pinn Provider:; for Covered llospitnl Services and other Covered Health Care
              Services.

3.15          LicensurS}. Hospital shall maintain all licenses ru4uircd hy la.w rn 01)erate its facilities, an c.et·tificatiom;
              necessary for H.ospih,I tn pmsticir)nt~ in \·leclic~re and Medicaid (Medi-Cal) programs, nnd accreditation
              by the Joint Commlssi(}n (TJC). Hospital agT~S to nntitY Pion promptly in the event 11rnt any action ii;
              takun against any such license, cc11ificntion, or acc1'cditati-0n.

3.16          .6.dvance Directive. H1..'>Spital shall ensure that il prominently documc1Hs in .a Plan Medicare Member"s
              medical record maitilaitwd by Uie Hospital whether or not 1110 Plan \1odicare tvlember has executed an
              advnnce directive.

3.17          Pl.i!n Member rransJer_ Qr Tecrm.itliltiQil, llospital ~hnll nM ask Plan to terminate n Plan Medicare
              Member or lransfc.- a Plan Meclicnre Member to ~mother Plan I lospitnl bccm1se of the Plan MedicMc
              fvkmbcr':,; n1cdicnl condition.

'.U 8         Culmral nnd Li1.1_guistic Services. H()spital shall participate in and com1>ly with the performance
              sum,lards, policies, procedures~ and programs est11blished from time lo time by thi: Plan and Cl'vtS with
              respect to the pxovision of Covered Hospital Services to Pl.m Medicare Member::; i11 u cullurally and
              linguistically appropriale manner. Hospital shall also comply wilh laws applicable to Hospital to
              provide interpreter services to patients, including Plan Medicare Members, with limited English
              proficiency.

3.19          ReJ)O!J:.ing to Plan. lJ pou rcquci:;t hy the Plan und subj~cl lo applical,lc federal and state law and CMS
              instructions, llospital shall promptly provide Phm wilh such fim:rncial, capacity, encounter darn or
              other information, report-;, documents or forms as may be rc<1uircd to enable Plan to follill its re13orting
              and other obligations under the nenefits Agreement or us t)therwisc l'cquired for purposes of
              compliance with the Acts aod Regulations. lk1spital agrees to provide Plan with eucomitel' data and
              other informuli<)Hal <lata, including risk ndjtrslmcnl d.il<'I, .sufficient to meet its 1·cporti11g o!>ligatfon1:>
              under the Mtitlicarc program Md l lospital's performance under this Agreement .as required by law.
              Pinn slrnll hnve sole rcsponsihility fot· filing reports, obtai11ing approvill Ji-om, and complying with the
              applicable law:, and regulations of federal, stulc and local govern mental agencies havitlP., jmisdktion
              over· Plan.



Saint Li>ub-c Rtglon~I Uw:pi(»I
H--.spil:1'. IllU11,,fr,'i,·,,•,_. milv
\' 06.J lf.Z.
r.::1· Hl.24.12fjt
                                                                  7
     Case 2:20-ap-01559-ER                     Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                              Desc
                                                Exhibit Exhibit G Page 11 of 22



     3 .20        He 11lth Professkmul Liccns,_u:_q. Ho:-pilul shall ensure that the Health Profossionals employed by or
                  under contrnct with Hospital shall be appn.1priatdy liCCtl$Cd to prnvidc health care services in the State
                  of Califomiu, shall have met and continue lO meet oil ap1llicable state laws, regulations and Plan
                  stmH.fardt> of c1m:, a11d shall suhmit cvitlcncc of such liccnsurc co Plan upon request. I lospital ngrees to
                  notify P Ian prornptly in lhc ~vent lhaL any action is taken againsl any r.uch license, certitkation~ or
                  .1ccr1;1clltatiu11.

     3.21         Privilctc_s to Piao .J>hy~if.iao.s.. Hospital agrees to cooperate to the fhllest extent possible in granting
                  Hospital medical $\aff privileges to Plan Physicfons; provided however, that nolhing shall prevent
                  Hospital from rc<Juil'ing thnt such Plan Physicia1)s meet I lospital's credentialing standards und compl)'
                  ..villi such medical stnff bylaws. rules and regulations, policies and procedures a~ may be adopt,cd from
                  time to time by llosi1itnl mid its medicitl staff. Hospitn I shall; frnm time ro Lime, notif}' Plan of the
                  nnmes of such fll<sn Physi(:inns to the exteo1 permitted by its medical ~la rr pol icics and prok)cots .and so
                  long us the disclosures shall not compromi~c the confidcn1iality of the medical staffs records pursuant
                  to Culifornia Evidem:c Codt.i Section l 157 or other applicuhlc laws. Hospital agrees to respond to
                  peri<.1dic inquiries from Plan as l-0 whether :.tny Plan Physician retains aoy such privileges granted by
                  llospit,1l's medieal staff und &hall, at l'lan's rcquc&l, prov idc Platt with evidence of medical malpractice
                  insurance coverage for each of the Plan Physicians on its medical staff.

     3.22         Compliance;:. )'1.ith J,{IY.'5 and Re_gnlqtiQ!.lfi, Hospital agrees to ubidc by the complinnr.:e policfos .ind
                  applicable standards of conduct in the Anti-haud Plan established by Plan in compliance with Slate
                  and J7cderat health care fraud waste and abuse laws m1<:l reguhHions to the extent 1hal they bear upon
.i                the subject matter of this Agreement.

     3.23         p_clegafion Agreemenl. If nny of PJan's respoosibi1iti1;?s under iu; contract with CMS is delegated tn
                  I lospital, such activities and reporting responsibilities shall be in a wriltcn delegation attachment to thif>
                  Agreement. Plan reserves the right l<.l revoke s1wh delegation and reporting requireinems if CMS or Pinn
                  determines that provider has not performed snt[sfactorily. ~uch activities shall be monitored by the Pinn on
                  an t,mgoing ba~i$. If c.redcnfotling of medical pl't)fossionals is delegated to Provider, the credentialing
                  process of lhe Hospital is subject tu rcvict,v 11.11d a1lproval, and on going auditing, by tlte Plan. Hospital shall
                  perform any dtlcgatcd activity in com1>liancc with all ap1)1icable Medicare laws, regulations, and CMS
                  inslrnclions.

     3.24         Pi;:lcgation.. If I lospitnl is delegated selection of providers, contractors or subcontrn~tors in the provision of
                  Covered Services under this Agreement, Plan rnrnins the right to opprove, suspend or terminate any such
                  arrangement.

                                                               ARTICLI•: IV.
                                                            CO)'IPEJ\'SATJON

     4. t         Claims ..futl:nniual Pr,9.g~_d_l.l).~. Hospital shall submit claims for Covered llospit,1l Services rendered
                  undcrthis Agreement on a UB-M fot'ln, providing ali the information and data fields required by CMS
                  for a Medicare claim. If the capability exists, the llospitnl shall bill electronically, providing th~ same
                  informatit'>n required on a UJ3<)4 using a JHPAA compliant transaction sel. Hospital shall code 1lll bills
                  in n manner that nccurntely refle<.:ts the Hospital Services performed, including, but ni.it Iimitcd (-0,
                  bundlit\P, procedures which, under $landard billing prnctice, are bundled together. Should, in lhc
                  opinion of Plan, Hospital code bills so lhat the bills do no1 nccmutely rcftccl thl~ !iCrviccs performed,
                  Plan may, subject to the appeal rights of the llospital, deny lhe inaccurate c<.1dcs, and rcimbur.'.ic
                  Hospital according to the correct codes. \Vherc applicable, Hospital agn:l.!s t<> include the uni411c
                  natio1ud standard llospital identification m1mller issued by CMS or Plan's ussigned Hospi~;1I number on
                  ch1ims suhmiucd to Plan. Failure to sup~>ly this number on the claim submitk,d slwll render fl ;;.luim
                  unclc~n.

     fillinl Lnni~r.' tk1i:foni1I llo~pilffl
     HM1111n1 rnm \lr.ilienl"l' onlv
     v.0(•·1 Jgg
     It\' I0.14 ! 2.11
Case 2:20-ap-01559-ER                   Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                         Exhibit Exhibit G Page 12 of 22



4.2          Dnte_of Receip1. Plan sh:tll nrnintain a written or electronic ,·ccord of the date of receipt of n claim
             from Mospital. Hoi,,pilal may im,pcct such ,·ecord on reques1 .and the parties m.iy .rely on Ch11t r~cord or
             t)O any other admissible evidence as proof of lhc fact of r~ceipt of the claim, ittclndlug, without
             limitation, electronic or facsimile confirmution of receipt of a claim.

4.3          Comuon!;Btio~\ to Uospit.a~. Plan shall pa>' Hospital for Covered HospiLal Services rendered to Plan
             \lledicare :\.fombet·s according lo the compemuition schedule set forth in Attachment B. Unless a claim for
             payment is disputed, Plan sliall promptly make payment on each Clean Chiim, timely submitted by
             Hospital, for Covered llospital Services rendered to a Plnn Member, \vilhin the time fraine spccifictl in
             the Agreement, or by fcclerul an<l slate law or rcgulatit'>J)) including hut not limited to 42 CFR §422.520
             and California Provider Claims and Disputes Settlement regulations. Such nmount:.;, together with
             applicable co-1>a)1 ments, if any, shall constitute payment in foll to Ho~pital for Covered Ilospitul Services
             prnvided to Phm rvtedicarc Members. All payments shall be made in accordance with Plan policies and
             applicable laws nnd regulations. Plan shall be responsible for payment to Hospital for Ccwcrcd Ho::.pital
             Services p,·,wided for Pl.111 Medicare Members, other than for a1lplicahlc Coirlsurnncc, Deductibles, or
             Co-payments, for the dt1ratiou of the period for which payments from CMS have been made. Plan shall
             also be responsible for payment to Hospital, other than for applicable Coinsunmcc, Deduclibli:.:J, or Co-
             payments for Phm Medicare Members who arc hospitalized on the date Plan's contract with CMS
             terminates, or in the event of an ill!i<.llvency, through discharge. After termination of this Agreement, Phm
             shall he rcspon~ible to pay Ilospital, other thnn for applicable Coimmrnncc, Dcductihlcs, t)r Co-paymcnls,
             until the services being rendered to the }'Ian Medicare Mmnhcr by Hospital arc completed, unless. Plan
             makes reasonable and medically appropriate provision for the assumption of such services by another
             Pmti.cipating Hos11itnl. Plan shall reimburse Hospital for all Covered Hospital Services rendered pursuant
             to this section, other than applicable Coinsurnncc, l>cduclihlcs, or Co-payments, ut the same rntes in use
             prior to hmninalion aud lfo.~J)ital shall accept such payment, together with nny applicable Coimmrnnce,
             Deductibles, or Co-payments, as payment in foll.

4.4          Paymt11t fo~ :;;_ervices. Hospital shall acccp1 payments sp~ci ficd in Attachment 13 as payment in foll except
             for any npplicable Colmurancc, C<1-pa.ymc11ts and Deductibles, a11d shall not hold any Plan Medicare
             Member liable for payment of ar,y foes that are the legal obligation of the Plan, other than for applicable
             Coinsurance, Ocductiblcs, or Co-payment.<;;, due to the Hospital. I rospirnl shall not bill, charge, collect a
             deposit or other sum or seek compensation, remuneration or reimbmsement from, or mniutain any nction
             nt law or haw any 01hcr recourse against, or make MY smcharge upon, a Plan Medicare Member or other
             person itcting on a Plan Medicare Member's behalf to collect sums i;.,wed by Plan. for Plan Mcdi._:ure
             Members cligihlc for both Medicare and Medicaid, l lospltal shall not hold such Plan Medicare Members
             liable for Medicare Part A and B cost shoring when the State is resp1msible for poying such amounls. For
             such Pltm Mooicaro Members, I lospitol will (a) accept the MA plan payment as paymcnl in ti11l, or (b) bill
             lhe l'lppropriate State source. Tltis provision shnll :mrviv<.} terminalh.m of this A~rcement whether by
             rcscis.."io11 or otherwise.

4.5          6ala,J1ce Billing tQ Plan Members. Hospital agrees that in no event, including bllt not limited lo
             nonpa}"in1,m1 by Plan, Plan's insolvency or Plan's breach of this Agreemcnc, shalt any Plan Medicare
             Member ho linble fo1· any sums owed by Plan, and Hospital shall not bill. charge, collect a deposit or
             other stun or seek comJleosation, romuncmtion or rcimhm:.cmcut li'om, or maintain nny 11ction at law or
             have nny other recourse against, or make any su1·c.hnrgc upon, n Plan :Vledicure Member or dthcr person
             ~cling m1 a Plo.n Medicare Member's behalf to eollect sums owed by ii hm. )f Plan r·cccivcs 11oticc of any
             ::.urcharge upon a Pinn .\lle,licare Member, il shall litkc .tppropriatc action, including but not limited to
             terminating this Agreement an<l r~titiiring that l-lospital provide the Plan Medicare M~mbe1· with an
             immediate refund of such surcharge.



S~lnl Louis~ Rcglo11:1I H~s11Ual
lhir.,,,1111 rmr. \-l~:lic,•ff· n11ht
\'. 06,1 l(!g
TCV.   10.24 121]1
                                                               9
Case 2:20-ap-01559-ER                      Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                            Exhibit Exhibit G Page 13 of 22



11.6        Balaps:e Billi1lg_ t<t. Plan. Members. Hos~lital agrees t,> hold hal'mlcss both CMS and Plan Members
            including dual eligible Pinn Members in the event Plan cannot or wm not pay for Covered Hospital
            Sct·\·ices provided to Pinn Members hereunder.


4.7         Bal~nce Billing to Plan Members due to Torts. I-lospilnl agrees that it will make no claim for recovery of
            the value of Covered Hospilal Services rendered to a Plan Medicare Member wh!!n such recovery would
            result from an action involving the tort Jiability of a third 1>arty or casualty liability i1)surancc including
            \Vorker's Compcmmtion awards and uninsmed motorisl's coverage, Hospital will identify and notify Plan
            or cases in which an action l>y the Plan Medicare Memhcr involving the l<'lrt or \Vorker's Compensation
            liability of a third p~irty could result in recovery by the Plan Medicare Member offtmds to which CMS
            has lien rig.ht::; uodcr Artie!~ 3.5, Part 3, Division 9 of the Wei fore mid In:;titu1ions Code. llospital 1,hall
            refer such cases to Plan within five (S) days of disciwcry in or<lcr for l'lal\ to fulfill its obligation to
            report such cases to CMS within ten (I 0) days of dis~over}1 ,

4.8         MS-D~Q.§..           lf the Hospital is compensated using DiagMsis Related Gmups (DRGs) for any Plan
            Medicare Member admitte<l to .Hospital for Covernd 1Iospital Services that is trnnsforrcd to another
            h1,}spital, Hospitnl will be reimbursed on n pro-r.uta bush; basc:d oi1 Lhe number cJf duys the Plan Medicare
            Member utilized nt I lospitnl as a pcrccntogc of tho average length of stay ut,;ed in the development of the
            DRG in accordance with CY1S Transfer DRG Guideline.

4.9         1crmina11Y.1!.I Member. Notwith1;.tanding any other prnvfaion of this Agn:e,nunl, unless Hospital is
            1crmina1cd for cause or hrcach, as set forth ln relevant scccfom; oflhc /\gtccment between the Parties, 01· in
            this Agrcc111cut, if Hospital is rendering Covered Hospit.'ll Services to any Plan Medicare Member who is
            determined to be terminally ill, as defined under Section 1861 (dd) (3) (A) of the Social Scc\lrily Act, at the
            time of I lospital's termination, Plan shall allow I lospital, to continue, at the Pinn Medicare Ylember's
            option, to provide henlth services to the Medicare Member for the remninder of the Phm Medicare
            Membc1Js life for cnre directly i'e(ated to the t1·catment of the terminal illness. Phm shall compensate
            I lospital at the rnte of compensation prnvided for hei·ein.
4. 10       9o•l'aymcnl. flospital shall be responsible for collccling all c1pp1ic11blc Coinsurance, Co-payments, or
            Oc<luctible~, as specified in ar,plicablc Sunm1ary uf Benefits copies ~,f which have been received hy
            Mospilal. lrom Piao Medicare Momhers directly and shall be cnti11ccl to retain any and all such sums in
            addition to the coinpc,~sation provided for under Lhis Agreement.


4, J l      Section Survivablllly. The provisions set fo11h in this Article shnll survive termination of this Agrccmcnl
            r1.1gardl~s!i of the carn,c giving rise to sui.:h termination and shall be construed for the benefit or Plan
            Medicare Members, and shall supersede any oral or wri Lieu agrccnicnL to the contrary now existing or
            hcrci.Ocr entered i1wo bc1wcct1 Ho$pita1 and ~11y J>la11 Member or 1.my pi:r::.on ai;ling on his/her behnlf.

                                         ARTICJ.. E V.
                   UTIUZATION MANAGEMENT A~D QUALITY 11\ofPROVF:.MF..NT PROGRAi\.'l

5. J        Utilization Mmmgcment Progrnm. J)Jan shall eslnblish a t:tiliz.alion Management 11rogrnm ("OM
            Program") to review the medical necessity of Covered I lospitul Services fumished by Hospital co Plan
            Medicare Members on nn inpatient nnd oulpiitient bush:. Hospital shall reasonably comply witll applicable
            requirements of this UM Program nnd agreed to by Hospital prior to executing this Agreement. Hospital
            may uppei1! udverse delerminatiom; in accordance witl1 the procedures established by Plan. Plan may
            amend the Ul'vt Program by IJrovi<ling forty five (45) business days' prior written notice to I lospital.
            I lospitnl shall be bound by such amendment ot the end of such forty five (45) business da>·· pcriod unless
            (i) I lospitaJ provides Plan with notice. of objection within the forty five ( 45) business day "Oticc period
            that is within I lospital's reasonable discretion, (ii) !>Och change is ,wt mndc in m<lcr to comply with a
Sninr l.011i~t. lkgiilli~1 u,~,pitat
I IM1ii111I J)RO \.1rrlieF.1~ tmlv
'I'. 06-l lgg
1c,· J0.24.12{il
                                                               10
Case 2:20-ap-01559-ER                     Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                             Desc
                                           Exhibit Exhibit G Page 14 of 22



               change in State or Federnl Law, and/or (iii) such change add.lor affects a material duty or rc~ponsibility
               of Hospital. nnd/or (iv) such chm1ge has a maieriiil adverse economic effect upon Hospital. tu such
               event, I fospitul and Plan shal I se~k to agree. to an mnendme1lt to th is Agreement that satisfocwrily
               addresses the effect on Ho~pihtf's mnlcrinl duty or responsibility nnd reimburses the material ecmwrnic
               detriment cm1sed to lfos1>ilal. In s,1ch evenl, the amendment (o the- UM Program shall not be effective
               unless mid until the parties amend this Agreement lhmugh a written amendment signed by both parlics. If
               no agrl:!e1mm1 i::: rcaclwd IJclWC!,;11 lhc parlic:s, either party may t(;:rmiimtc the Agreement as provided in
               this Agreement under no causu tcrmirrnlion. f 1ailurc to comply with requirements of the UM Program rnay
               he deemed by Plim to he a material hrcach ofthis l\grccmcnt ~ml may, at Plan'8 option, be grounds fol'
               terminnlion of Lili:. Agreement. Hospital agrees that payment Ii) Ho~pital nwy be denied for those Covered
               m,spital Services provided to a Pllln Medicare Member which arc dclcnnincd not to be Medicully
               Necessary or for which llospitnl foiled to l'ecei-,•e prior written Authorization in accordance with Plan's
               Utilization Management Progrnm Authorizalion procedmcs. All docmncnls and informal.ion received or
               obtained by l lospital during ib aclivities pmsuant to lhis Section shall be held confidential by Ho~pita!
               during and after th~ term of this Agreement and shall not be disclosed co any person with(mt the prior
               written com;ent of Pl.in.

5.2            Qualitv Improvement Program. YIM shall e.stablbh a Qualily Improvement Progrnm ("QI Program") to
               review the medical appropriatcnc:.s and quality of Covered Hospilal Services furnished hy Hospital to Plan
               Medicare Memhcr.~ on an io1)atient and out1>aticnt basii. HospiLal ,ihull rcasonubly comply with nprlicable
               requirements. of this QI Program nnd agreed to by l lospilal prior to cxcc111ing 1his Agreement. Ilos1)ital
               may appeal adverse determi11nti-0tts in accordance with the procedures c~labli:;;111.:d by t>lun. Pinn may
               amend the OJ Program by providing fo11y five (45) business days' 1>rior written notice to Hospital.
               Hospital shall be bound by such amendment at the end of such forty th1c (45) business day pcdod unless
               {i) Hospital provides Plan with notice of objection within the forty five (45) business day nvlict? period
               tltat is within Hospital's reusonable discretion, (ii) such change is not made in order to comply wi<h a
               change in State {1r Federal I,aw, and/or (iii) such change add/or affect,; a materinl duty or responsibility
               of Hospital, .and/or (iv) .<;uch change has a matcri11l ()([verse economic effect upon 1-JospitaL tn such
               event, Hospital and Plal) shall seek Lo agree to im mnentlmcnt I<> this Agreement that satisfactmily
               addrcssc::; the cffcel on Hoi;pital's material duty or responsibility nnd reimburses the matel'ial economic
               dctrimcnl cuuscd w Hospital. In such cvcnl, the amcndmcnl Lo the QI Program shall not be effective
               unless 1.\1\d until the parties amend chi$ Agrccme11t through II written mncndm«mt signed by both 1rn1·tict,. If
               no agrcc111cnt is reached bct,vecn the parties, either party may terminate the Agreement as provided in
               thi~ Agreement unde1· no cnuse term in.it ion. Fo.i lure to comply with requirements of the QI Program may
               be deemed by Plan to bea material breach of this Agreement and may, nc Plan's option, be grounds for
               termination of this Agreement. All documents and iuformntion received or obtained hy Hospitnl <luring its
               ae.tivities pursuant to this Section shall be held confidential by l los1>ital dt1ri11g and ancr the teem of this
               Agreement and shall not be disdosed to any persou without the prior written consent of Plan.

S.3            Retroactive Review of Services Provide<!. Hospital shnll obtain from Plan vedfication of the digibilily of
               all Members who receive Covered H()spilal Services pursuant to this Agreement. I lowcver, Hospical shiill
               not he re<1uired to obtitin eligibility verification prior to rendering Emergency Services and Care. lf thcl'c
               are any ernm by Phm in 1hc verification of eligibility, which results in Hospital providing Hospi1al
               ~erviccs to ineligible patkmts, Plan slwl I be lhible to reimourse I lospital per the terms and condition:j
               conluincd herein this Agreement for any such services rendered in good faith to ineligible patients.
               Kctroac.:tiw discnrollmcut or;i Plau Mcdic,irc M1.lll1bcr by CMS or its designee is not to be construed as
               an error by Plan. In the cvcnl 1-lospi!al follows correct ~uthorizntion 1>rocedures, and receives au
               authoriza!ion t<.'I provide Covered lfo.spital Services lo ~t Phm Me<licare fv1ember. Plan shall he liable lo
               reimburse Hospital per Lhc terms and conditions of Ihis Agreement. Under no cil'cumstance.r; sha II
               paymenl for such (tha1 io:;, wh1:J11 llo:spit,d folklw~ c<Jrrect m1thorization procedures. and receives an
               authorization 10 provide Covered Uo.spilnl Services} previouily authorized services be dtl\icd
               retroactively for lack of medical necessity.

Saint t.0111.sc Rcglo11ftl m~,pih1!
l·hs1,i1i1I rmo Me11i,1111;~1nlv
i·.06·1 lgl(
l'C~   lfJ.i4. I2/jf
                                                                  11
Case 2:20-ap-01559-ER                  Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                                Desc
                                        Exhibit Exhibit G Page 15 of 22




                                                      A ltTJ CJ,E V1.
                                     '1'.tRl\1 AND TBRl\11NAT10N OF AGttn:MtNT

6.1        Tcrin and Aut,~-r!,':!lf:_'!v~!- This Agrec1t1c,u shall he: effective fo1· one year fl'~'lm the Effective Date.
           Thereafter, this Agreement sha11 be m1tomaticnlly renewed for one (I) year cnlendnr periods without the
           11ccessicy of notice or nction by either party, 1>1·ovided, however, that this Agreement mar be terminated
           as provided below and as otherwise ex1m:ssly provided herein.

6.2        Terminati_QJt \.\·:ithout Cause. NotwithstrUlding any other provision of this Agre~ment, either pmty may
           terminate this Agreement without cnuse, by providing the other party with at least one-hundred twenty
           (120) doys written nolicc of tcrminution, providcd, however, tht•l no t~r111inatio11 of this Agreement
           pursuant to this Section 6.2 shall be effective prior to r>cccmhcr 31, 2013. For c11usc termination may be
           effected for material breach of this Agreement or default io the pcrfnrmancc of any material provhiion
           heri;i-of. ff such brunch or <lefault is not cured to the reasonable salisfoctioa of the non hrctiching parLy
                                                                                                            4



           wl(hin Lhirty (30) days of receipt of writlen notice from the non.breaching 1>arty specifying Lhc breach or
           default, this Agreement i,;hall terminate upon thirty (30) days written notice.


6.3        l1t'lll\c4jp.1p Tcrmina~J.9_q. N!'>lwithslanding the abtwe, this Agreen1ent may be immediately tcrmii\ated by
           Plan for cause in the event of any of the following ckcumstnnces:

           (a) Hospiwl's license to provide Covered Hospital Service$ in the Stn1c           or Califomfa       is suspended or
               revoked; tir

           (b) Hospital fails to maintnbl professional liability coverage in 111 leust the minimum umount specified in
               Section I 0.3 of this Agreement; or

           (c) Plan, DMI IC. or CMS <lcterm ines that the health, sttfcty, or welfare <.1f Plan Mcdicnre Members is
              jeopardized hy I lospital continuing, w provide Covered I lospital Services under this Agrccmcnl.
           {cl) The Benefits Agrcc.menl/l'lan Contntct is tcrminuled.
           Nonvithstanding the above, this Agt·eement may be immediately te1minated by I losµital for cause in the event
           of any of the fol lowing circum?::iUmces (i) rcvocnlion of Plan's license neces?::iary for 1hc performance of this
           Agrccmcnl; or (ii) the nling ofhankruptcy by Plan, n parent or subsidiary or st1bstu11tinl cletcrioration in the
           financial condition of u parent, aft1Jiate or subsidiary.


6.4        Re~..ru~~..I;pq1J T.~rminotion. Ill the event of terminntion of this Agreement and subject to applicable law,
           llosi>ical shall immediately make available to Plan. CMS nnd DMllC, or its designated representative in a
           usable form, m,y or all records, whether medical or financiu I, related to Jlos13ital's pedormance under this
           Agl'eement. Phm agrees that it shall reimburse Hospital for copying all documents. requir,ed or l'equested to
           be submit:ed to Plan under this Agreement, including but not Iimited to medical r~cords/and or relMed
           information including Hospital bills, at the rat~ of lwcnty-liv~ Ci:nts ($.?.5) per piige.

6.5        M~1nl)tJ.' Care JlP.Otl Termi.1.1{1.J.i9n. All terms and provisions of this Agreement shall re.main in effect
           until 1he effective <late of termi11~1tion. After terminati()n of lhi:; Agreement, 1-Jo~pit.al shall continue w
           provi<lc Ccwcrnd Mospical Services to each Plan l'vfcdicurc Member who is receiving Covered Ho.sritol
           Scrvi<.:cs from l lospital on the effective date of termination of this Agreement, until the effective dat~
           of clischarge or the transfer of st1c.h Plan Y1edicare Member to another Jllan hospital for further
           treatment. I lospitnl shall co1ltinue lo provide Covered I!ospitnl Ser\'h;es under such circumstunces nl
           the compensation r11tes in effoct under lllis ;\grce:mcnt.

Sallll Louise Rt1!lonul llo:.pllal
1lo~Pilnl f>R<i Mdkt1re oi1h•
" 01>-l lf.Y,
l\:V, 1-0,24, J:2/jl
                                                               12
Case 2:20-ap-01559-ER                   Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                           Desc
                                         Exhibit Exhibit G Page 16 of 22



6.6         Access to RecorcJ.§, Notwithstan<liug termination of this Agreement, Pl;.111 shall <.'ontinue to have access
            to Hospital's records in a('.Cordunce with the provisions of this Agreement, to the extent permitted by
            law and as necessary to ensure continuity of care ~1f Plan Mcmbcrn and to fulfill requirements of this
            Agreement and Pl.m's obligations under a 11 ap1ll icablc laws, rnlcs and regulations.


                                                       AHTICJ.,E Vil.
                                             REGUl,ATOttY CO.MPLIA1'CE

7. I        Acts a11d Regulations. Pltin is su~j e~t to the provisions governing hca 11h plans in the California llealth
            nnd Safety Code and regulations promulgated under these codes, the rederul CQdes and regulations
            1mmd,11ing or enabling these st<1(e codes and regulations, federal codes and rogulations, and CMS
            iristrnclions, gov<mling Medicaid and Medicare programs} and other Federal cndcs and regulations
            governing health plM operations (coJJectively referred to as "Acts and Rcgulalions 11 in this
            Agreement), and any provisions required to be in this Agreement by any of the above, !IS amended,
            shall bind the parLics whether 1w llOl provided in this Agreement.

7.2          Mcdj£.@.J:Ll4V.l_l)t~gc J~.r<>grnm.   Hospital agre~~ to comply ·with 42 CFR §- 422 l'Cgarding the
             pe1formanc.e of llospit.nl's obligations hereunder. including without limitation, h1ws or regulations
             governing the record timeliness, adequacy and nccm·ncy, Plt1n Medicare Member pri\'acy and
             confidcntiaHty along with the appeal and dispute resol111ion procedures related to Covered Hospital
             Service provided to a Pl.an Medicare Member. l·Jospital shall specifically comply with all applicnble
             Medicare lnws. r,t,>;gufations. aod CMS instructions.
7 .3         Pinn_ Cotmacts. Plan is also subject to lkncftts Agreements/Pinn Contracts between the Plan and
             CMS amended from time to time. Any provisions rcttuircd lo be in this Agreement by these Benefits
             Agreements/Plan Contracts, as amended, shall bind both parties whether or not provided in this
             Agreement. To the extent there are any inconsistencies or comradiclit.tm; between this Agreement nnd
             un npplicnble Pinn Contrnct, the terms and provisions of the Plan C<.inlract shall prevail and control. If
             Hospital does not agree :;uch interpretalion or application of a Plan Contract provision, Ho:,;pitul may
             terminate this Agreement as provided in the Term and Termination art.kfo of the Agreeme11t.

7 .4         federnl 1 S_tntc, and ~Q~<l.l•• R~g,~1Jations. Plan and Hospital agree that each shall comply with all
             applicable municipal and county ordinances and rcguh:1tlu"s, aud ull applicable ::;tnte .incl fodernl
             statutes and re.gulations now or herenitcl' in force and effect lo the extent that 1hey directly or indirectly
             bear upon tile subject matter of this Agreement.

7.5          Records relating to tlospitnl Se!'vice.s for Pll1JJ_;:vi~()jcarc Mc.n1bers. Hospital shall maintain timely and
             accurate medical, financial and administrative records related to Hospital Services rendered by
             Hospital to Plan Medicare Members under this Agreement unless a longer time i)eriod is required by
             nppJicable statutes 01· regulations. Subject to ap,plicahlc law, Hospilal :;lrnll mainlnin the contracts. and
             11dmi11iscrn1iv<:\ financial nnd medical records, patient care documentation, other rc<:ords of
             Hospital, suh-conLractors, l)r related entities during the term of this Agreement and for ten (IO}
             years following: (a) the end of nny term ul' this Agrccmenl; or (b) the date of completion of any
             audit. These obligations of the Hospital shal I not terminate u1,on lerllJi na1ion of lhi s Agreeme,1t,
             whether by rescission or otlwrwise.
7 .6         ill.fil)ection.of.Records. Hospital agrees to permit, at all reasonable times upon demand, Plan, CMS, the
             Department of Hen Ith and Humun Services (DI lllS), the Comptroller (iencra1, !>talc rcgulutory
             agencies with proper 1rn1hority or their dcsig11ces to audit, evaluate or inspcc1 and make copies of, nll
             rcc<'.lrdlt nuiiotaincd by Hospital pertaining l(> llpplituble Covered llospital Services rendered under this
             Agreement Md othe,· r>npe1·s relating h"> Covered Hospilal Services rendered by or through l lospital
             under this Agreement, to the cost thereof~ to the mnotwt Qf any payments received therefore from
SRhit I,oui~c .lteiiom111 tc.1spit>1I
llo~p11td l)Jl(i M:ihrttrr nnlv
\•.06-,11~
r:v HJ. 24. 17.~I
Case 2:20-ap-01559-ER                      Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                            Desc
                                            Exhibit Exhibit G Page 17 of 22



             Plan Medicare Members. or from 0H1Brs 011 such Phtn Medicare Member's bl!half. Pinn or its
             <lesignee shall have the right to conduct periodic audits of such records 111Hl may at1dil its o·wn
             records Lo di.:tcrmiuc if umounts have been woperly paid under (his Agreement. Plan shall provide
             1-lm:pitnl with the results of any :wch audiL:; nnd any amounts delermi1wd Lo be due and O\>o<ing as a
             result of such audits shall be promrtly po.id. This pr,wision shill! survive the termination of this
             Af:!,rcem~nL. Any right to refund amounts owed shall be subject t<) the applicable st11tute of
             limitation,~ for recovery. Hospital will not allow any off-set from any other amounts ov:ing or
             becoming due to Hospital unloss rcqUCl\tcd refund has not been received from Hospital within
             nincly (~JO) days from date of request. In such ~vent, Pinn shnll provide Hospital wi1h nn
             cx1)lat1ntion as to the rCO$OO$ and ba~ds of calc11Jatkm of such adjtistmcnts und ufford llospital a
             reasonable opportunity to challenge such action. The right of the Ol·IHS, the Complroller Uenernl
             or their dcsignccs to inspect, evnhmtc and audit shall extend through ten (IO) years fron\ the end
             of the final contract pcrk,d m completion uf audit, whiehevcr is Inter, unless provisions in 42 CFR
             § 422.504 (i) apply.
7.7          f..l.lJli.lJ(y Inspection. IloSJlital agrees to permit access to Plan, C:VIS or their authorized
             representatives, nt all reasonable times upon demand, to inspect all facilities mni ntaincd or utilized
             by Hospital in the provision of Clwered Hospital Services under this Agreement.
7.8          Exclusions from Pederal Progrnms. Hospital represents nnd warrants to Plan that; (a) ncilhcr
             Hos1lital nor any of its affiliaLe:s arc excluded from participation in any federnl hcnl1h cnrc
             program, as defined under 42 U.S.C § I 320a* 7h (f), for the provision of items or services for
             whiuh payment may he mmfo under ~111:h feclernl health [:are progrnm; (h) llm,rlilfil •uv,: not
             arranged or cormactcd (by cmployn1cnt or otherwise) with nny omployee, contractor or agenr that
             Uos1>ital or it~ affiliates kn<;w QL~.h9uld knsn'l are excludecJ J.i:9J!Lf2articipationJ.11.any federal helllth
             care program, to pro\'idt.: items or s~rvices hereunder; and (c) no final adverse action, a~ such term
             is defined under 42 lJ.S.C. Section l 320n-7e (g), 1Ht$ Qccurrcd or h; pending or threatened against
             l los1>ital or its affiliates 01· to I fospital's kno,vledgc against any employee. contnictor or iigent
             cngag(:ld to provide ilem::. or services under this Agreement (collectively "Exclus[ons/Advcrsc
             Actions''). llo.spital, during the term of this 1\ greement, shall nutify Plan of any
             Exclusions/Adverse Actions or any basis therefore within five (5) business day~ of lfospital's
             learning Qf any such E.xclu$i<ms/Adverse Actions or any basis therefore.
7 .9         Subcontrn.~1!LWith Down St~am Emit!~.%- Ilospital ngrees to mai1Hain and provide 11.l Plm1i upon
             re4ut,st, copies of al I sobcontrac.ts with l)ownstream Entities for tile provision of Covered E-lc,spital
             Services, and to ensure tha( al I such subco1Hrac1s are in writing, comply with the Act a11d
             Regt1lations and require that the Downstream Entity complies \\•ith Medicare law~ and regulations
             11ml C\1S ini:;~rui.:tion~ Ho:;pital is bound by tbis Agree,nent to comply with.
7.10         D0wnstrenmJ;.t1tity Agreement.s. Hospital agrees to notify Plan in Lhe event any agreement \VJth n
             Dowm,lr<;:am Enlity for the provision of Covered Hospital Services is amended or terminated.
7.11         Egunl Opp,9.mmil)'..._ llospit,1l agrees to comply with the provi~ions of the Equal Opport11nily Clause
             i.:ont.tincd in 4 l CFR § 60-1.4(n) and the Affirmative Action Cla11ses contained in 4 l CFR.
                                                       ARTICLE VIII.
                                ACC.l!:SS 'HJ ANH CONFIOI!'.NTlAUTY OJi' :VIEOJCAL RF.CORDS

8. I         fvk.djcal_ Re,g!°)Jd~. Hospital shal\ cnai111ai11 for each Plan Mc<liearc Meinbcr receiving Covel'ed I k>spital
             Services 1:mrsuanl to this 1\gr1;1t11w;J11t, a single slltndard medical record in such form and containill~ :$11ch
             information fl$ may be required by state und foderal laws and regulations 1.111d Plan policies. The 1ncdical
             re.cord shall include, at a mirdnwm, medical c.:harts, prescription orders, diagnoses for which rnc<Jications
             w~ire administered or l)rcscrtbe<l, documentnHon {1f orders fot· laboratory, radiological, EKG, lwaring,
             vision, and other tests and the results of such tests and othe1· documeimnion sufficient to dbclose the
Snint LoulkRtgio11~I Uo~l)llnJ
ll11~11itc'l l)f<(j Mtd•c1uc rn1h•
V,  r.<,• I lt)C.
1n. I0.24 J2/jl
                                                                 14
Case 2:20-ap-01559-ER                   Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                            Desc
                                         Exhibit Exhibit G Page 18 of 22



            quality, quantity, t1ppn.,pri~1tcne-ss, m1<l Limelim.:.ss of Cvvercd fl()Spital Services provided Lo the Plan
            Medicare Member under chis Agreement. Each Plan Medicare "Member's medical l'ecord shall he
            maintained in delaii consistent with g1.1od medical and pmfcssional 1)J'actice which permits effective
            internal nnd e.xtcrnal peer revie," and/or medical audit and facilitates an adeqt1ate system of follow-up.

8.2         Confidentiality. llospital shall safeguard th~ confidentiality of Phm Medicare :Vtc1t1bcr information in
            accordance with applicable state and federal laws and regulations.

8.3         /\cccs.~ lo lylcmhcr_R.ccords. Authorized Plan representatives and duly authorized representatives of
            federal, statu and )()Cal glWCrmnents shall have access to Plan Medicare Member records upon re.nsonable
            adyancc notice and during customary business hours and shall be allowed to make noles nnd copies nt
            their own expense, subject to all applicable state and federal laws and rcgulacions relating to the
            co11tidentiality of patient medicnl records.

8.4         Rccq,r<l$ J~!r__Q_q_nJjnuity of <;~re. Consistent with Jaws relating to the confid1.mtiality of patient medical
            records, Hospital shall make the medical records of Plan Tvledicare Members available to other Plan
            Prov idem to assure continuity of <:.nl'e for Pinn Medicare Member~.

8.5         Compliance Lo Recor<! Confidentiality. Hospital shall onsu1·e thnt ntl employed or oonuacting t)hysic.ia.ns
            and Hcallh Professionals comply with the record maintenance, access and confidentiality provisions of
            this Agreement, as though each such provider wern flospiml for purposes of this Agreement.


                                                  ARTICl.,l!: JX.
                                          RELATlONSHlP Oli 'J'HF. PARTrF.S

9. l        ronfidentiality/J'r~Jf:.1n11.1.:ks a11~ Scrviqc_M~rks. Piao and l lospirnl ench reserves the right to use and
            control the use of its name and nil symbols, trademarks nnd service marks presently existing or later
            e.-;tablished b)' it. Neither Plan nor Hospital shall use the olhcr panys nnmc, symbols, trademarks or
            service mark~ in advertising or promotional materials or otherwise (with the exception or the use of
             Hospital's name in stnndnrd provider listings developed by Plan) witho\lt the prk1r written wnsenl of that
            party, and shall cease any such U!Sagc immedi.ately upon written notice of the other party or on
            termin~tion of 1hi::. Agrccinent, whichever sooner occurs. Hospital, ns well ns Plan and Pnyors, shalt keep
            i:;lriclly confidential all compensntion nrrnngements set fOJ'th in 1hi:s Agrccmcul ml(I its Exhibits, to other
             Pa11icipating Provklers who may from time to lime be rcSp()nsiblc for coml>ensntil)g Provider for Covered
            Servil:e::. nmdcrcd by Hospital too. Mctnl)er of Pinn. Hospital, nt it's own discretion may authorize entities
            .an,Vor ngcnt.<:i working on beltalf of the l lospitnl to review Jlhm ngreemenls, including compensation. These
            entities are subject to the smne confidentiality provisions as any other Mospital employee.
9.Z         In4epcndto.t.£mJtr.actins.Y..!l•ties. None of the provisions of 1hii; Agreement is inlcn<lcd to create nor
            shall any be deemed or c:onslrncd lo .:rcatc, ,my rclatiomhip between Plan and Hospital other than tlwt of
            independent entities. contracting with each other hereu11der solely- for the purpose of effocting the
            provisions of this Agreement. Neither Plan nor I lospitaJ, nor uny of their rcspcl.llive partners., contractors,
            employees, agents, or representatives shnll b~ construed 10 be the oontractors, partners, cmphJ')''ccs,
            agents, or reprcsenMive!i of the other. As independent contrncting parties, Plan nnd Hospital maintain
            separate and independent management, and ench has full, unrestricted .authorily and respo11sibility
            rcgt1rding its organization and stmcture.
9 .J        [knefits Agreement/l•lan Contract. Nolh ing set forth i11 this Agreement shatl be deemed to amend~
            interpret, <:onstrue, or otherwisti cffccl ht uny way lhc Benefits Agreement/Plan Contract. To the ex.tent
            there arc any inconsistencies or contrndictions bclw~n this /\grccmcnl and the Bcnciils Ag.rccmcnt/Plan
            Cont1·act, the terms and provisions of the lkuefits Agreement/Plan Co1uract slu1ll prevail and control. If
            llosp,tal docs not agree with such interpretation or application of a Pl1111 Contract provision, Hospitnl
            may lcnninatc thi~ Agreement as provided in the Term and Termination article of lhe Agreement.
!falllt l-f)lli,t Uei:ional llo~pilal
I lo~oilnl DU( i l'v1r.01c~rr.11ul\'
,·. IJ(,•l l!H;l
rev. 10.24.12/jl
                                                               15
     Case 2:20-ap-01559-ER                      Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                         Desc
                                                 Exhibit Exhibit G Page 19 of 22



     9.4         Third Pm1y Beneficiarv. Thi::; Agreement shall not create, or be deemed m ~orn,truc<l lo create, uny
                 right~ in any lhird party, including, without limitation. nny Pl~m Medicare /Vlember or Plan Provider, or
                 any partner, contractol', {;mployco, agent -0r rcprcscntalivc of the preceding.

                                                             ARTICl.f: X.
                                              LIAlllLITY, JNDKVINJTV A'lU l'l'SlJRA~CR

     l 0.1       Limitativn of J,,fobilicv. "Neith,;,\r Plan nor Hospital, nor any of their respective agents or employees, shall
                 bc liable to any third party for any act or omission of the other pnity.
     I0.2        Liability lnsurnncQ. Hospital, at its sole ex1}ense, agrce:l to maintain profosskmal liability insurance of
                 not less than ONE (1) MILLIO:-.l DOLLARS per clnim and THREF. (3) MlLUON OOLL/\RS onnuul
                 ~,ggregate, comprehensive geneml liability insu1·ance, and such other available inf-mrancc as shalt he
                 necess11ry to insure llospit«l nnd its employees ngainst any and all damages arisi11g from the performance
                 uf Ho:;pital's duties and oblignlions under this Agreement. Hospital shall also provide \lforkcrs'
                 Compensation covl;)ragu for l(!J employees, as required by California Jaw.
     10.3        «Tail'' Co'llerage. lf Che profession.ii lh\bility insurance procured by Hospital pursuant to Section l 0.3 is
                 on a ''elaims made'' rather than "occummcc" basis, Ho~pital, upon t1:rmin;1tion of this Agreement, shall
                 either obtain extended repo11iug malpractice insurance coverage (''tail" coverage) [11 a form acceplable lo
                 ))l;m wilh liability limits equal to those most recently in effoct prior to the date of termination, or enter
                 into such other amrngomoms ns shall reasonably a!isur~ Plan of the rnainlcrumcc of coverage applicable
                 to the cluhm ari,ing durillg the period in whkh this Ag1·ccmcnt wns in effect fo1· a period Qf not le~s th;rn
                 five (S) years after the effective date of tcrminnlion hereof.

     I 0.'1      .Pro9[..9.fJ1rnurancc. Hospital shall ensure that its profossional Iiabilily carder provides Plan with
                 evidence of the professional liability coverage rnquircd by this Agrcc111om, and notifies Plml at least
                 thirty (30) days prior to the termination, cancellation or lapse of such ccwcrag~.

                                                            ARTlCLlt XI.
                                             J'LAN Mli:MBER COl\U'LAI.l'iTS AND DISPUTES

     11.J        Nvtiee 9f CQmplaint. If Ho!>pital receives uny mnterial complaint regarding Hospital ill connectfrm wiLb
                 this Agreement, Hospital shall notify Phrn within three (3) duys of receipt thereof of aU details of such
                 compfaint. In the cvt;J1l Phm receive$ ,, compluint regarding Ho:,pilal in connection with this J\grccmem,
                 Phm shall noiify Hoi,;pil21I of ~uch complaint within three (3) days of receipt thereof.
     11.2        Cooperation__1,•ith Grievance m1d Appeals. I [os1>ital ag1·eer, to make commercially reasonable efforts Co
                 coopernte with the grievance and appeal 1}1'ocedures described in the Pmvidi.:r Services Manual for
                 review nnd resolution of Plan Medicare Membel' clinical and non-c Iinical gdcvances and provider
I                grievances, as established by the Phm and approve.d by CMS.

     11.J        Administl'l!tive.I Iearing. fn the event nny cotn1llnint 01· grievance of ;1 P'lan Medicare i\·1cmbcr cmuiot be
·I               sellled through the such procedures, the matter mny be submitted to the nppenl.:; nnd grievance!{ prDccsscs
                 spccilfod in Mcuicarc rc~ulalio111>. Hospital agrees to conpcratc with and, when necesSal)·, participate in
                 any such processes and be hound by the dctcrmi11ations of such processes.

                                                            ARTICLE XU.
                                                       DISPUTE RRSOLUTIOi'i

     12.l        DisRute R~solution, Controwrsics between Jlospitnl nnd Pinn shall be resolved, to the extent possible, by
                 infomrnl meetings ot discussions be1ween appropriate representative:. of the partic..i;. Either party must
                 submit a Notice of Dispme stating the nature of the dispute, the party's positioo, irnd requested rcmedia1ion
     Saint l.,ouist ltcgit)1u1l llos1)il~I
     l(l)~nilal D~G Mt~ir~n'.) 0,1(\'
     v. 11(,.l lgg
     1e1·. I0.2·t 12/jl
                                                                    16
Case 2:20-ap-01559-ER                   Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                         Exhibit Exhibit G Page 20 of 22



            in writing lo the other party before arbilratiori i11 12.2 can bi;: iuitiat.,d. The party receiving the notice bas
            thht~· (30) days to respond to the other party. If no written rcspon;,;.e is forthcoming, the initiating purcy may
            file for arbitrnti1'>J1 under Secti011 12.2 below. If t1 wrictcn resp•Jnse is sent, the purlies lrnve thh1y (30) days
            to meet nnd confer, or otherwise attempt to settle the dispute. If the matter remnim unresolved after the
            thirty (JO) days, either party cnn file for arbifration under .Scdion 12.2 below.

12.2        Arbitration. Any dispute, controversy, or disng,reement arising out of nr relatirtg LI"> this Awec1nent shall be
            s~Uled exclusively by binding. arbitration which shall be conducted in Los Angeles, Catifomi!' in
            accordance with the American Health Lawyers Association ("AHLN') Altemativc Oi::.pulc Rcs<ilution
            Service Rul~s of J>roce<lmc for Arbitrntion, and which to the extent of the subject matter of the arbitnilinn,
            ~hall be binding not only on the p,ulies to the Agreement, but on any other entity controlled hy, in Ct)11trol
            01: or u1tdcr common control wiLh lhe party to the ex.lcnC that such uffiliate joins in the arbitration. and
            judgment on the award rendered by the arbi1rator may be entered in any court having jurisdiction thereof.
            It is agreed that the arbitrator shall be bound by applicable .state and fcdcrnl lnws and that' the al'bitmtor
            shall issue written findings of fact and conclusions of law, The arbitrator shall have no authority to aw.nrd
            dnrnages 01· provide a rnmedy thnt would nol be available tu such prevailing party in a com1 of law.
            Nothing herein shall prohibit a pal'ty from seeking equitable or dcdanilory relief in a co1111 of law to
            maintain the status quo \vhife arbitration is pending hereunder. The wcvailing party as dulermiucd by the
            arbitmtor shall not be entitled to recover from the non-preva.iling 11arty any or all reasonable cosls, foes and
            expenses of the arbitration, including its nctunl attorneys~ foes. In no evem shall either p;)rty initiate
            arbitration prior to the conclusion of die provider dispulc resolution procedures set fo11h in Section 12.1 or
            aflcr the dale when the institution of lcg<1l or equitable proceedings based on such dispute would be hnrrcd
            l)y the applicable statute of limitations."

                                                        ARTICLE Xlll.
                                            UN'Jf(frfl•:Sf:l~N Cm.CtJ.l\·JSTA.:,,iCES

13.1        Force l'vlajcurc. for so long a:; any naturnl disaster, war, riot, civil insul'rection, epidemic or any other
            emergency or similar event nM within the conLrol of Ho$pilal results in the t'i.lcilities 01· personnel or
            Ifo!.pital being mmvnilable to provide or arrange for the provision (}f Covered Hospit.11 Services, Hospital
            ~hull only be re<111ircd lo make a good foith efforts to provide or arrnngc for the prnvhlion of such
            services, taking int\) accm111t the irnpacl of the event

13.2        Force Majeure Terminatig_Q. In the event the Covered Hospital Si::rvices that Hospit<ll has ugreed to
            provide me 1mbsla11Lially interrupted pursmmt to an event described above, l'lan shall havu lhe right to
            lerminate this Agreement upon ten (10} days llrior written notice to lfospiLal.




                                                       ARTICLF. XIV.
                                                  GJr,NERA L PR()VJSlO'.'JS


14. l       Assignment. >leith(;?r party slmll assign this Agreement or delegate any of it.c; obligetions hereunder
            without first obtaining the written consent of lhe other party. To the extent required by CMS, any sucll
            assignment or delegation shall b~ vold u11 le.ss pl'ipr writ(en approval of such as_c;ig11111c11t or delegation is
            obtained from CMS.                                   ·

14.2        NC}Hf~Jh Any notice i'cquirccl or permitted Lo bu given pursuant to the term!! imd provisions of this
            Agrccmcul sha II lie in writing mul slrn II be c;cn1· by <.:crci :i~d mail, return receipt rc<1ucsted, pnsrngc
            prcpnitl, to Plan at:

S11i11t.!.011bc. ttc~i111rnl Hospital
f-l~11i·I\I DRG tv'rrli.lnrc m1lv
"· (.'6-1 lgg
NY. 10 '.N,12,)i
                                                                 11
Case 2:20-ap-01559-ER                    Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                          Desc
                                          Exhibit Exhibit G Page 21 of 22



             Carcht lf c:tllh Plan
             60 l l'otrero Grande Drive
             Monterey Park, CA 91755
             Attn: Director, Pmviclcr l\ctwork Operations

             or lo Hospi1al ol:

             Saint 1.<mi~e Regional Hospital
             9400 No Name Uno
             Oiln~y, CA 9S020
             And
             Vice President, Malla.!,lcd Care Contrncting and Payor Relnlions
             Daughters of Clwrity Huallh System
             595 Eas1 Colorado Blvd., Suite 205
             Pasadena, CA 911 0 l

             '!\ otices shall be deemed effective upnn receipt. Either p1uty may nt any time change its address for
             notificntiN) pmposes by mniling or delivering a notice as required hereinabove stating lhc change and
             setting forth the new .address. The new address shall be effective on the third day following the dnte such
             notice is received, unless a subsequent <late of effectiveness is !;f)ccific<l in i.;aid notice.

Jtl .3       Scvcrab!Hty. Jn the e\'en! any pro\'isivn of this Agreement is rendered invalid or unenforceable by stnte
             or fe<leral law 01· regulacion, or declared null and void by ~my court of competent jurisdiction, the
             rcmaind~r of the provisions of this Agreement shall, subject to Section 14.4, remain in full fo1·ce and
             effect.
14 .4        Effect o[.$_gyernQilil):\ ln lhe event a provision of lhis Agreement is rendered invalid or unenforceable or
             declared null and void, ai. provided in Section 14.3~ and its removal has the effect of materially altering
             the obligations of either patty in such manner as, in the reasonable _judgment <.)f Lhe party affected: (a)
             will cause seriom: financial hardship to such pmty~ or (b) will cause such pnny to act ii) violation of its
             organizational dncumcnts, the parry ~o affected sha 11 have the right to terminate this Agreement upon
             thirly (30) clays' prior wriHen notice to the other party.
ltl .5       l11l()B,r<1tk)n of fntire Agreement. Both Portie~ ngree and understand that this Agreement including lhe
             Rc~icals and all Attachments references in this Agreement and attnched hereto and iocorpornted herein
             !.upcrscdc any and nll prior Agrccmcr11s rcspcc1ing the Parties' rights and obi igations.

M.6          Am~1H!mt1.l!. This Agreeme1tt rnay be amended a1 any time <luring the term of this Agreement by the
             mutual written consent of lhe 1mrlies. Amendments shall comply with the Act and the Rcft.ulatkms.
             Proposed changes that require pl'ior regulatory i)r vthcr approvul :;hull become effe<:tive u po11 rccoipt by
             Plan of notiee of such np1>mval so long as the rrovisino is incorporated by reference as a citntiC>n of law.
             Additionally, this Agreeme11t may be ameudcd by Pinn to (he ex.tent re<1uired by CMS or DMUC 10
             ensure that the terms of this Agreement comply ,vich the provisions of the /\els and Regulations.

14 .7        Headings. The headings of the Ac·ticles and Section$ contained in th is Agreement are for reference
             purposes only and shall not atlect in nny way the meaning or inlcrprctation of this Agreement.

14 .8        Co11f1ictJ>fI11terest Jlospital warrants lhat no pi:irt of the IOl.ll compensation prnvidcd herciu shall be
             paicl directly or· indirectly to any officer or employe1;: of lhe State of Cnlifornia ns wage!l, compcn&ation,
             or Aifls in oxchnn~c for ncting AS tin officer, agent, employee) s11bcontrnc.tor, or consultant to Hol4pital in
             connection with any work conLc1npla1~d or performed relative to this Agreement. l lOSf)ital ccrLffics thiit
Sninl 1.nulse ltt(tl(im1! l!Mpit:,I
B11:<1•i'.11I 111<0 M~dicnr<:> uni,·
..·.Ob·llu
rov. IO 24, I2iil
                                                                  JR
Case 2:20-ap-01559-ER                     Doc 1-10 Filed 08/28/20 Entered 08/28/20 12:06:27                            Desc
                                           Exhibit Exhibit G Page 22 of 22



               no member of or deleg11.tc of Congress, the General Accouming Office, HCF A, or any other Pc<lcral
               agency has or will benefo financially or matct'ial\y from this Agreement.

14.9           \.Vaiver of Brea<,h,_ Tho \Vaivcr rtf 011y lwcach of this Agrccmctit by either pArty shall no1 constitulc a
               continuing waiver of any subsequent breach of either the same or any other provision of this Agreement.

14.10 Govcrnini; Law. 'lllis Agreement shalt be governed by and construed nnd enforced in accordance with
      the laws of lhc State of California 01· federal law ,t::. <•pplicable.

14, 1 l        B.cligious Directives: Phm IK~knowledges that Fttcility b an institution operated in accordance with the
               Ethical and Religious Directives for Catholic J-lcal1.h Services ("The Directh•es"). Notwilhscaodfog any
               iwovision of this agrccrncnl !O th~ e-ontmry, facility shall n(lt be required, nor shall .nnd provision of lhis
               agreement be construed to rc<111ire, Facility to provide services, pay for or authorize service:., or otherwise
               participate in activjties that arc not consistent with The Directives. A copy of The Oirectives is available at
               htt_e:1/~~'.w,,m:.ccb,org/bishop:-.l~ircctivcs.shtml.

lN WITNESS WHEREOF, the parties have duly cxcculed this Agreement etfoctivo as of the dny Dnd year first
above written.
 Care I st Heafth Plan                                                s~,i-:,11;.~bis~l'.lli{gi~:mH:Hos1,ital
 "Plan"                                                               "I lospital~

 Uy:                                                                  llyc       q.(hk...,Lfu__
  Name;                 Ann.1 Trnn                                    Name:      .._ J6"-f\~ e'.. • fl ae,..
                                                                      Title:          Pt"'>L~ , d.vt ~ { U."Q
                                                                      f>ate          '2-J Z 7 /   \}




Sttlut 1.oul~~ R~Rili111\I Ui1spirnl
l·h>SPilHI 1)1((, Mcdkr.1c nnlv
\\ U6-Jlgg
IC\'.   11).24.12.IJI
                                                                 19
